DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches "A vehicle lane change control apparatus includes a condition information acquisition unit that acquires condition information of an occupant of a vehicle, a lane change rate database unit that stores a lane change rate that is determined based on a lane change pattern of a driver analyzed based on driving information when a lane of the vehicle is changed and road condition information when the lane of the vehicle is changed and indicates a speed of the lane change, and a control unit that changes the lane of the vehicle through steering control according to operation information of the vehicle, and based on the condition information of the occupant acquired by the condition information acquisition unit, controls the lane change of the vehicle by selectively using the lane change rate and a corrected lane change rate determined by increasing or decreasing the lane change rate.”

Reason for Allowance
Claims 1-20 are allowed. The following is an Examiner’s statement of reasons for allowance: claims 1-20 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 06/13/2022, Pages 1-7. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 12 are allowed, the claims 2-11, 13-20 are also allowed based on their dependency upon the independent claims 1, 12.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

         Brandin et al. (US Pub. No.: 2017/0349175 A1) teaches “A vehicle and an adaptive cruise control system, ACC, is provided. The ACC system includes a control unit configured to control a steering angle of said vehicle in relation to detected road lanes and/or road markings. The ACC system further includes a steering wheel arranged to allow the provision of manual steering input to the steering system of the vehicle and a steering angle sensor. The steering system is configured to identify a steering wheel jerk, performed as a clockwise- and counter-clockwise actuation of the steering wheel within a predetermined time range and to steer the host vehicle from a first, current, road lane to a second road lane based on the identified jerk as indicated by the steering angle sensor.”

          Van Dan Elzen et al.(US Pub. No.: 20130231830 A1) teaches “A lane keeping system for a vehicle sets a safe zone in which the driver can drive the vehicle. If the system determines that the driver is at risk of leaving the safe zone, the system takes a corrective action, such as notifying the driver or applying a steering correction to the vehicle. The system adjusts the width of the safe zone depending on the driver's capability to stay within the safe zone. A lane centering system may be capable of autonomously steering the vehicle to remain within a lane. The lane centering system may include a controller that determines a target path for the vehicle depending on certain parameters. The controller may model each of the lane delimiters in a simplified form. This facilitates the determination of one of the target paths (the centerline of the lane). The simplified form may be a 3rd order polynomial equation.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667